           Case 1:20-cv-03467-CM Document 3 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JO ANNA CANZONERI McCORMICK,

                                 Plaintiff,
                                                               1:20-CV-3467 (CM)
                     -against-
                                                               CIVIL JUDGMENT
 TRIBUNE COMPANY, a business entity, et al.,

                                 Defendants.

       Pursuant to the order issued May 8, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the December 8, 2011 order

in Canzoneri v. Tribune, A Business Entity, ECF 1:11-CV-6614, 6 (S.D.N.Y. Dec. 8, 2011), this

action is dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 8, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
